Citation Nr: 1010392	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected degenerative joint disease of the lumbar 
spine, lumbar myositis and diffuse bulging lumbar disc, prior 
to August 15, 2005, and to an initial rating higher than 40 
percent from August 15, 2005.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1980 to May 1980, 
May 2002 to April 2002 and February 2003 to November 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In a September 2005 rating decision, the RO granted an 
increased evaluation of 40 percent for his back disability, 
effective August 2005.  Despite the grant of this increased 
evaluation, the Veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation.  The issue remains 
on appeal, as the Veteran has not indicated satisfaction with 
the 40 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In November 2007, the Board remanded this claim for 
additional development.  Unfortunately, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded VA examinations for his service-
connected degenerative joint disease of the lumbar spine, 
lumbar myositis and diffuse bulging lumbar disc in March 
2004, August 2005, and December 2009.  

In the November 2007 Remand, the AMC was directed to obtain a 
VA examination for the Veteran's spine disability.  The 
examiner was directed to describe the complete range of 
motion of the Veteran's lumbosacral spine, including 
accurately measuring and reporting where any recorded pain 
begins and ends when measuring limitation of motion.

The Board finds the December 2009 examination to be 
incomplete for rating purposes.  The examiner reported the 
Veteran's range of motion measurements with no numerical 
notation of pain occurring at any degree.  However, the 
examiner commented that there was objective evidence of pain 
on active range of motion and objective evidence of pain 
following repetitive motion.  VA must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App.  202 (1995).  The Board finds that a 
remand is necessary to obtain a more complete and thorough 
examination.


Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
to determine the severity of his 
service-connected back disability.  The 
examiner should identify and completely 
describe all current symptomatology, 
including neurological symptoms.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all 
findings in terms of the General Rating 
Formula for Diseases and Injuries of 
the Spine, Diagnostic Codes 5235 - 
5243.  38 C.F.R. § 4.71a.  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the 
Veteran experiences pain, if any. 

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

2.  The RO/AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


